Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
This application is a CON of 15/817,727 11/20/2017, now PAT US10945335,
which is a DIV of 14/211,127, 03/14/2014 PAT, US9844139, which claims benefit of 61/802,504, 03/16/2013. The examiner has reviewed the prior art relied upon in the parent application. MPEP 2001.06(b).

Election/Restrictions
Applicant’s election without traverse of specie IV, reading on figure 6A-6B, in the reply filed on September 29, 2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: Patent Numbers issued to Application Number 15/817,727, filed on November 20, 2017, and 14/211,127, filed on March 14, 2014, may be added in the paragraph [0001].  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 7,608,919).
Regarding claim 1, Bernstein, figure 13A-13B, discloses a microchip unit comprising: a first microchip (1302) including holes or sockets along a top face of the first microchip (1314, opening on the surface at one edge); and a second microchip (1304) including nodules extending from a edge of the second microchip (1326); wherein the nodules of the second microchip are received in the holes or sockets along the top face of the first microchip (though, the second chip in this embodiment is connect sideways, it is obvious to connect at an angle as shown in the embodiment of figure 16A, 17A, which meets the limitation, in order to have a 3-dimentional package). 

Regarding claim 2, the modified unit of Bernstein further discloses wherein the holes or sockets along a top face of the first microchip are coated in solder (obvious as disclosed at column 7, line 18-29, column 11, line 15-20, column 20, line 7-13). 

Regarding claim 3, the modified unit of Bernstein further discloses wherein the first and second microchips are joined by solder (obvious as explained and applied to claim 2 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang (US 8,183,673), figure 1 and 2, discloses a connection to two chips, one chip (50) with opening (groove) in the connection surface (46), and extension formed by connecting via (140), in the other chip (15). 
Cordes (US 2012/0187577), figure 3, disclose connection of two chips with pads on the surface of the one chip, and pads on the edges of the other chip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847  
                                                                                                                                                                                                      IBP / January 15, 2022